internal_revenue_service number release date index number ---------------------------- ------------------------------------ ------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-128248-04 date date ------------------ ---------------------- -------------------------- ---------------------------- legend legend x -------------------------------------------------- d1 d2 d3 d4 state dear ------------------- be treated as continuing to be an s_corporation under sec_1362 following an inadvertent termination of its s_corporation status facts this letter responds to your letter dated date requesting relief for x to ----------------- -------- x was incorporated on d1 under the laws of state and filed an s_corporation_election effective on d1 on d2 x shares were transferred to ineligible shareholders also on d2 x converted from a state corporation to a state limited_partnership and elected to be treated as an association_taxable_as_a_corporation and to also be treated as an s_corporation this conversion may have created a second class of stock which would have terminated x's s_corporation_election x and its owners intended that x would continue to be treated as an s_corporation on d3 after x was advised that shares had been transferred shares to cc psi b1-plr-128248-04 ineligible shareholders the ineligible shareholders transferred their shares to eligible shareholders on d4 after x was advised that the conversion to a state limited_partnership may have caused its s election to terminate x reorganized as a state limited_liability partnership and elected to be classified as a corporation for federal tax purposes x represents that it was unaware that the conversion to a state limited_partnership could potentially terminate its s_corporation_election x represents that it did not intend to terminate its s_corporation_election and that during the termination period it has timely and consistently filed its tax returns consistent with its treatment as an s_corporation sec_1361 provides that a_trust all of which is treated under sec_1361 defines an s_corporation as a small_business_corporation for under ' d an election to be an s_corporation will be terminated law and analysis which an election under ' a is in effect sec_1361 defines asmall business corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in ' c or an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder whenever the corporation ceases to be a small_business_corporation s_corporation during the period specified by the secretary if an election under ' a by the corporation was terminated under paragraph or of ' d the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the terminating event steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to ' f agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period conclusion we conclude that x’s s_corporation_election terminated on d2 when x’s shareholders transferred their shares to ineligible shareholders and that if x's conversion from a state corporation to a state limited_partnership created a second class of stock which sec_1362 provides that a corporation will be treated as continuing to be an based upon the information submitted and the representations set forth above pursuant to the provisions of sec_1362 x will be treated as continuing to be cc psi b1-plr-128248-04 would also have terminated x's s_corporation_election that the termination was inadvertent within the meaning of sec_1362 an s_corporation from date and thereafter provided that x’s subchapter_s_election is not otherwise terminated under sec_1362 federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding whether x’s original election to be an s_corporation was a valid election under ' k provides that this letter may not be used or cited as precedent being sent to the taxpayer pursuant to a power_of_attorney on file with this office a copy of this letter is except as specifically set forth above no opinion is expressed concerning the these rulings are directed only to the taxpayer who requested them section sincerely s david r haglund david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
